Dewey, J.
Henderson sued Isaac Parry and Charles E. Sturgis, before a justice of the peace, in debt on a promissory note executed by Isaac Parry & Co. The cause was appealed to the Circuit Court, where the defendants pleaded the general issue without oath. On the trial the plaintiff produced the note. The defendants objected "to its admission in evidence. *77Tbe Court overruled tbe objection, and without other evidence than tbe note, rendered judgment for tbe plaintiff.
T. Johnson, for the plaintiffs.
J). H. Colerieh and W. H. Coombs, for the defendant.
It is contended that the judgment is erroneous, becaust there was no evidence that the defendants executed the note This objection must fail. It has heretofore been decided, that the effect of the general issue, in debt or assumpsit, without oath, is to admit the execution of the instrument declared on. Bates et al. v. Hunt, 1 Blackf., 67. The plea in this cause was directly to the note itself, that being filed as the cause of action, and must have the same effect as if the note had been set forth in a declaration as made-by the defendants. The plea admitted >ts execution by the defendants.
Per Curiam.—The judgment is affirmed with five per cent. damages and costs.